Exhibit 10.15

Amendment No. 1

to

Amended and Restated Master Collaboration Agreement

This Amendment No. 1 to Amended and Restated Master Collaboration Agreement
(this “Amendment No. 1”) is made as of February 17, 2016 (“Amendment No. 1
Effective Date”), by and between bluebird bio, Inc. (“Bluebird”), a Delaware
corporation, and Celgene Corporation, a Delaware corporation (“Celgene Corp.”),
and Celgene European Investment Company LLC (“Celgene Europe”), a Delaware
limited liability company (Celgene Europe and Celgene Corp., together,
“Celgene”). Each of Bluebird and Celgene may be referred to herein as a “Party”
or together as the “Parties”. Reference is hereby made to that certain Amended
and Restated Master Collaboration Agreement, by and between Bluebird, Celgene
Corp. and Celgene Europe, dated June 3, 2015 (the “Agreement”). Capitalized
terms used but not otherwise defined herein shall have the meanings given to
such terms in the Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the amount and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

1.The third sentence of Section 5.1 of the Agreement is hereby amended and
restated to read in its entirety as follows:

“Celgene may exercise such option by providing to Bluebird, prior to the
expiration of the Celgene Option Period, (a) written notice that a Product
Candidate is selected by Celgene to be an Optioned Candidate hereunder, and (b)
the additional information set forth in Exhibit G (collectively, the “Celgene
Option Notice”); provided, however, in the case of Celgene’s exercise of such
option with respect to the Lead Product Candidate, in lieu of providing the
additional information set forth in Exhibit G otherwise required to be included
in the Celgene Option Notice at the time of exercise, Celgene shall be permitted
to (I) provide to Bluebird by March 31, 2016, the clinical Development plan of
the Lead Product Candidate that Celgene is contemplating to achieve Regulatory
Approval for the Lead Product Candidate, together with the cost estimates for
such a clinical program, and (II) provide to Bluebird the additional information
set forth on Exhibit G with respect to the Lead Product Candidate at the earlier
of (A) thirty (30) days following the completion of the Phase 1 Clinical Study
of the Lead Product Candidate, and (B) December 31, 2016.

2.Section 5.4 of the Agreement is hereby amended and restated to read in its
entirety as follows:

“5.4Non-Co-Promotion/Co-Development Option Exercise. If Bluebird does not
exercise the option set forth above in Section 5.3, Celgene will pay to Bluebird
the Additional Option Fee as set forth in Section 6.3, subject to Section 5.5.”

--------------------------------------------------------------------------------

3.This Amendment No. 1 is binding upon and shall inure to the benefit of the
Parties and their respective successors and assigns. This Amendment No. 1 is the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements and
discussions. Except as expressly modified by this Amendment No. 1, all terms and
provisions of the Agreement remain in full force and effect. In the event of a
conflict between the terms and provisions of this Amendment No. 1 and the
Agreement, the terms and provisions of this Amendment No. 1 shall control. This
Amendment No. 1 may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.

[Remainder of the page is intentionally left blank]

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to Amended and
Restated Master Collaboration Agreement to be executed by their respective duly
authorized officers as of the Amendment No. I Effective Date.

 

BLUEBIRD BIO, INC.

 

 

 

By:

 

/s/ Jason F. Cole

 

 

 

Name:

 

Jason F. Cole

Title:  

 

SVP, and General Counsel

Date:

 

2/17/2016

 

By:

 

/s/ Robert Hugin

 

 

 

Name:

 

Robert Hugin

Title:

 

Chairman & CEO

Date:  

 

2/17/16

 

CELGENE EUROPEAN INVESTMENT COMPANY LLC (CEICQ)

 

By:

 

/s/ Robert Hugin

 

 

 

Name:

 

Robert Hugin

Title:

 

Chairman & CEO

Date:

 

2/17/16

 

By:

 

/s/ Jonathan Biller

 

 

 

Name:

 

Jonathan Biller

Title:

 

SVP,  Tax & Treasury

Date:

 

2/17/16

 